
	

114 HR 3967 IH: Stop Social Security Garnishment for Student Debt Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3967
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Grijalva (for himself, Mr. Ellison, Ms. Fudge, Mr. Jeffries, Ms. Norton, Mr. Takano, Mr. Van Hollen, Ms. Kaptur, Mr. Richmond, Mr. Conyers, Mr. Pallone, Mr. Honda, Mr. McDermott, Mr. Pocan, Ms. Lee, Ms. Wilson of Florida, Mr. Nadler, Mr. Cohen, Mr. Fattah, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to prohibit administrative offset of social security benefit
			 payments with respect to claims arising from Federal student loans, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Social Security Garnishment for Student Debt Act of 2015. 2.Prohibition on administrative offset (a)In generalSection 3716(c)(3) of title 31, United States Code, is amended by adding at the end the following:
				
					(E)
 (i)Notwithstanding subparagraph (A), no claim arising from a Federal student loan may be collected by administrative offset of any payment described in subparagraph (A)(i).
 (ii)For purposes of this subparagraph, the term Federal student loan means any Federal student loan that is made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made after the date of the enactment of this Act.
			
